ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant urges as grounds therefor the same matters relied upon for reversal upon original submission.
Because of the severe penalty inflicted we had given the record the closest scrutiny and the questions raised our most deliberate consideration before releasing our original opinion. Notwithstanding this we have again reviewed the record and the authorities relied upon by appellant. To write further would *597only be a repetition, or the expression of the same conclusion in different words, which would add nothing to the jurisprudence of the State. Believing that the appeal was properly disposed of in our original opinion appellant’s motion for rehearing is overruled.